                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 QUORDALIS V. SANDERS,

                           Plaintiff,
 v.                                                     Case No. 19-CV-437-JPS

 CINDY O’DONNELL, BRAD HOMP,
 BRIAN FOSTER, T. MOON, G.
 LOOMAS, JENNFIER FELDER, and
                                                                       ORDER
 JASON JACKSON,

                           Defendants.



       On March 26, 2019, the plaintiff, Quordalis V. Sanders (“Sanders”), filed

a pro se complaint under 42 U.S.C. § 1983 alleging that his civil rights were

violated. (Docket #1). He complains that the defendants denied him a legal loan

to mail documents concerning his criminal appeal to a legal non-profit and a

local firm. Id. at 3–4. He believes this conduct violated his right to access the

courts. Id. at 5. Along with his complaint, Sanders filed a motion for leave to

proceed in forma pauperis, meaning without prepayment of the full filing fee.

(Docket #2).

       Sanders’ request to proceed in forma pauperis must be denied. Under the

Prison Litigation Reform Act (“PLRA”), a prisoner who has filed three or more

lawsuits or appeals that have been dismissed as frivolous, malicious, or for

failure to state a claim—in other words, a prisoner who has incurred three

“strikes”—is prohibited from bringing any other action without prepayment

of the full civil case filing fee. Id. at 1 (citing 28 U.S.C. § 1915(g)). The PLRA
three-strike rule has a limited exception for prisoners who are “under

imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

       On June 27, 2003, the Seventh Circuit Court of Appeals gave Sanders his

third strike. Sanders v. Bertrand, 72 F. App’x 442, 445 (7th Cir. 2003) (“Because

this appeal is frivolous, Sanders has incurred his third strike under 28 U.S.C. §

1915(g).”). In light of this, Sanders is prohibited from proceeding in forma

pauperis unless his complaint involves allegations of imminent danger of

serious physical injury.

       Knowing this to be true, Sanders attempts to invoke the exception to the

three-strike rule by including a sentence at the end of his complaint that reads:

“Plaintiff also requests that the Court find that Defendants’ illegal action, at all

time, places [Sanders] within imminent danger to suffer irreparable injuries

and harm.” (Docket #1 at 7). But an end-run around the three-strike rule isn’t

so easy. The allegations of Plaintiff’s complaint include not a whisper of any

risk of physical injury. Merely saying so in a concluding sentence does not

suffice. To meet the imminent danger requirement of Section 1915(g), the

prisoner must plausibly allege that he is exposed to a threat that is real and

proximate, and the potential consequence of the threat is serious physical

injury. Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002). Sanders has not done

that. His request to proceed in forma pauperis will be denied.

       In order to proceed with this action, Sanders must pay the full civil filing

fee on or before fourteen (14) days from the entry of this Order. If he fails to

pay the full fee by that date, this case will be dismissed without further notice.

See Civil L. R. 41(c).

       Accordingly,

       IT IS ORDERED that the plaintiff’s motion to proceed in forma pauperis

(Docket #2) be and the same is hereby DENIED; and
                                    Page 2 of 3
       IT IS FURTHER ORDERED that the plaintiff pay the full $400.00 civil

filing fee no later than fourteen (14) days from the entry of this Order, or this

action will be dismissed without prejudice.

       Dated at Milwaukee, Wisconsin, this 4th day of April, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                  Page 3 of 3
